Citation Nr: 9907356	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in December 1992 
and January 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arose from a January 1993 decision by the 
Department of Veterans Affairs (VA) Medical Center, Muskogee, 
which denied entitlement to reimbursement or payment of the 
expenses incurred in connection with treatment of the veteran 
at the Saint Francis Hospital, Tulsa, Oklahoma, in December 
1992 and January 1993 as he was not service-connected for the 
disability for which he was treated.

The record shows that the veteran's September 1994 request 
for a hearing before a Member of the Board of Veterans' 
Appeals (Board) was withdrawn in March 1997.  The veteran's 
claim was remanded by the Board in May 1997 for further 
development.  In a May 1998 rating decision, the veteran's 
claim for entitlement to disability compensation for a heart 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 ( 
West 1991 and Supp. 1998) was denied.  The current record 
does not show that a notice of disagreement was received.

The case was returned to the Board in January 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  Service connection was not established for a 
cardiovascular disability.

3.  At the time of the veteran's treatment from December 30, 
1992, to January 6, 1993, at Saint Francis Hospital, Tulsa, 
Oklahoma, for a myocardial infarction and congestive heart 
failure, he did not have a total disability permanent in 
nature resulting from a service-connected disability nor was 
he participating in a rehabilitation program under 38 U.S.C. 
ch. 31.
CONCLUSION OF LAW

The criteria for reimbursement or payment of the medical 
expenses incurred in connection with treatment of the veteran 
at Saint Francis Hospital, Tulsa, Oklahoma, from December 30, 
1992, to January 6, 1993, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for reimbursement or 
payment for the cost of unauthorized medical services is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must it be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available but treatment must be for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of veteran who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31.

The record shows that the veteran was admitted to the Saint 
Francis Hospital, Tulsa, Oklahoma, from December 30, 1992, 
with a diagnosis of acute inferior wall myocardial 
infarction.  A history of recent peptic ulcer disease with 
possible bleeding was noted.  He was taken to cardiac 
catheterization where he was found to have an occluded right 
coronary artery; angioplasty was performed.  It was noted 
that at the time of his admission the veteran was in mild 
congestive heart failure.  The discharge diagnoses were 
inferior wall myocardial infarction; recent gastrointestinal 
bleed; hypotension; atrial fibrillation; elevated liver 
tests; congestive heart failure; and nonsustained ventricular 
tachycardia.

The current record shows that service connection has only 
been established for a left ear hearing loss and that the 
veteran did not have a total disability permanent in nature 
resulting from a service-connected disability nor was he 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 at the time of his December 1992 to January 1993 private 
hospital care.  While the veteran has asserted that his first 
heart attack occurred in November 1991, when he had similar 
but more mild symptoms, and he went to a VA outpatient clinic 
where a diagnosis of stomach problems, not a heart 
disability, was made, this is of no legal significance with 
regard to the issue under appellate consideration.

The criteria spelled out above govern entitlement to payment 
or reimbursement of the cost of unauthorized private medical 
care.  There is nothing in the evidence suggesting that the 
non-service connected cardiovascular disability was 
associated with and aggravating his service-connected hearing 
loss.  As this veteran, who did not have a total disability 
permanent in nature resulting from a service-connected 
disability and was not participating in a rehabilitation 
program under 38 U.S.C. ch. 31, was taken to the hospital and 
received treatment for a nonservice-connected disability, 
there is no basis upon which to allow this claim.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Accordingly, the 
questions of whether a medical emergency existed and whether 
VA facilities were feasibly available need not be addressed.  
The current evidence of record is not so evenly balanced that 
there is doubt on any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to reimbursement or payment for the cost of 
unauthorized private hospital care received in December 1992 
and January 1993 is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


